           CASE 0:19-cv-02916-WMW-DTS Doc. 51 Filed 03/08/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MINNESOTA



Target Corporation, a Minnesota corporation,           Case No. 0:19-cv-02916 (WMW/DTS)

                     Plaintiff,

      v.

ACE American Insurance Company, a
Pennsylvania corporation, and ACE Property &
Casualty Insurance Company, a Pennsylvania
corporation,

                     Defendants.



                   MOTION TO ALTER OR AMEND JUDGMENT

           Plaintiff Target Corporation (“Target”), upon the accompanying Memorandum of

   Law in Support of Its Motion to Alter or Amend Judgment, and all prior papers, records,

   and proceedings herein, through its undersigned attorneys, hereby moves this Court, the

   Honorable Wilhelmina M. Wright, to vacate the Court’s Order and subsequent entry of

   judgment and to either: permit additional briefing, evidentiary submissions, and

   discovery, as contemplated by Fed. R. Civ. P. 56(f)(2); or, on the alternative, alter or

   amend the judgment to grant summary judgment on behalf of Target consistent with the

   legal arguments outlined in Target’s Memorandum concerning this motion; or, in another

   alternative, alter or amend the judgment to deny both of the parties’ cross-motions for

   summary judgment in this case.
       CASE 0:19-cv-02916-WMW-DTS Doc. 51 Filed 03/08/21 Page 2 of 2




Dated: March 8, 2021                     Covington & Burling LLP

                                         /s/ Gretchen Hoff Varner
                                         David B. Goodwin (pro hac vice)
                                         Gretchen Hoff Varner (pro hac vice)
                                         COVINGTON & BURLING LLP
                                         Salesforce Tower
                                         415 Mission Street, Suite 5400
                                         San Francisco, CA 94105-2533
                                         Tel.: (415) 591-6000
                                         Fax: (415) 591-6091
                                         Email: dgoodwin@cov.com
                                                 ghoffvarner@cov.com

                                         John B. Lunseth II (#065341)
                                         Mira Vats-Fournier (#0399692)
                                         TAFT, STETTENIUS & HOLLISTER,
                                         P.A.
                                         2200 IDS Center
                                         80 South Eighth Street
                                         Minneapolis, MN 55402
                                         Phone: 612-977-8400
                                         Fax: 612-977-8650
                                         Email: jlunseth@taftlaw.com
                                                mvats-fournier@taftlaw.com

                                         Attorneys for Plaintiff
                                         Target Corporation




                                     2
